[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                     JUNE 3, 2008
                                                  THOMAS K. KAHN
                            No. 07-15926
                                                       CLERK
                         Non-Argument Calendar
                       ________________________

                 D. C. Docket No. 98-00251-CR-T-26TGW

UNITED STATES OF AMERICA,


                                                   Plaintiff-Appellee,

                                  versus

GARLAND WAYNE CARR, JR.,
a.k.a. Rusty,

                                                   Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (June 3, 2008)

Before TJOFLAT, BLACK and CARNES, Circuit Judges.

PER CURIAM:
      This is Garland Wayne Carr, Jr.’s pro se appeal of the district court’s denial

of his second 18 U.S.C. § 3582(c)(2) motion to reduce his sentence. As he did in

his first appeal, Carr once again contends that he is entitled to a reduction of his

sentence under United States Sentencing Guidelines Amendment 591. He also

contends that the district court erred when it denied his second § 3582(c)(2) motion

because the issues it raised were barred by the law of the case doctrine.

      We review de novo the application of the law of the case doctrine. United

States v. Bobo, 419 F.3d 1264, 1267 (11th Cir. 2005). “Under the law-of-the-case

doctrine, [the resolution of] an issue decided at one stage of a case is binding at

later stages of the same case. The doctrine operates to preclude courts from

revisiting issues that were decided explicitly or by necessary implication in a prior

appeal. . . . Law of the case binds not only the trial court but this court as well.”

Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1289, 1291 (11th Cir. 2005)

(internal quotation marks and citations omitted; alteration in original).

      The arguments Carr raised in his second § 3582(c)(2) motion were also

raised in his first § 3582(c)(2) motion. See United States v. Carr, 189 Fed. Appx.

907, 908–09 (11th Cir. 2006). We rejected those arguments in his first appeal. Id.

at 910. Because none of the exceptions to the law of the case doctrine apply in this

case, see generally Schiavo, 403 F.3d at 1292, we are precluded by that doctrine



                                            2
from revisiting any of the issues Carr has raised for a second time in this appeal.

      AFFIRMED.




                                           3